Case 20-18445-JKS              Doc 4      Filed 07/13/20 Entered 07/13/20 09:17:32                       Desc Main
                                          Document      Page 1 of 2



COLE SCHOTZ P.C.
Michael D. Sirota, Esq.
Stuart Komrower, Esq.
Ryan T. Jareck, Esq.
Matteo W. Percontino, Esq.
Court Plaza North
25 Main Street
Hackensack, New Jersey 07601
Telephone: (201) 489-3000
Facsimile: (201) 489-1536
Email: msirota@coleschotz.com
       skomrower@coleschotz.com
       rjareck@coleschotz.com
       mpercontino@coleschotz.com

Proposed Counsel for Debtors
and Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


In re:                                                        Chapter 11

RTW RETAILWINDS, INC., et al.,                                Case No. 20-________(             )

                                    Debtors.1                 Joint Administration Requested



DEBTORS’ APPLICATION FOR DESIGNATION AS COMPLEX CHAPTER 11 CASES

         RTW Retailwinds, Inc. and its subsidiaries, as debtors and debtors in possession in the

above-captioned chapter 11 cases (collectively, the “Debtors”), by and through their

undersigned proposed counsel, submit this application for designation as complex chapter 11



         1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460);
Lernco, Inc. (4787); Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC,
LLC (6095); Lerner New York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC
(7341); Lerner New York FTF, LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The
Debtors’ principal place of business is 330 W. 34th St., 9th Floor, New York, New York 10001.




60917/0001-20071699v1
Case 20-18445-JKS          Doc 4     Filed 07/13/20 Entered 07/13/20 09:17:32           Desc Main
                                     Document      Page 2 of 2



cases pursuant to the Court’s General Order Governing Procedures for Complex Chapter 11

Cases, dated November 25, 2009 (the “Complex Case Order”), and respectfully represent as

follows:

         1.       These chapter 11 cases qualify as complex chapter 11 cases under the Complex

Case Order because:

                  (a)    The Debtors collectively have liabilities of approximately $396 million;

                  (b)    The Debtors collectively have assets of approximately $412 million; and

                  (c)    The Debtors collectively have greater than 10,000 creditors and parties-in-
                         interest, including current and former employees and contract
                         counterparties.

         2.       These chapter 11 cases would be administered most efficiently as complex

chapter 11 cases.

         WHEREFORE the Debtors respectfully request entry of an Order granting the relief

requested herein and such other and further relief as the Court may deem just and appropriate.


 Dated: July 13, 2020                                 Respectfully submitted,

                                                      COLE SCHOTZ P.C.


                                                      By:      /s/ Michael D. Sirota
                                                            Michael D. Sirota, Esq.
                                                            Stuart Komrower, Esq.
                                                            Ryan T. Jareck, Esq.
                                                            Matteo W. Percontino, Esq.
                                                            Court Plaza North
                                                            25 Main Street
                                                            Hackensack, NJ 07601
                                                            Telephone: (201) 489-3000
                                                            Facsimile: (201) 489-1536
                                                            Email: msirota@coleschotz.com
                                                                   skomrower@coleschotz.com
                                                                   rjareck@coleschotz.com
                                                                   mpercontino@coleschotz.com


                                                  2
60917/0001-20071699v1
